Citation Nr: 0010576	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-02 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date earlier than January 
28, 1994, for a 100 percent rating for service-connected 
post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	James W. Stanley, Esq.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1942 to 
February 1946 and from May 1949 to June 1952.

This appeal arises from a July 1997 decision of the North 
Little Rock, Arkansas, Regional Office (RO) rating decision 
that denied the appellant's claim for an effective date 
earlier than January 28, 1994, for the assignment of a 100 
percent disability rating for his service-connected post-
traumatic stress disorder (PTSD).  (In a June 1997 rating 
decision, the RO had awarded a 100 percent disability rating 
for service-connected PTSD, effective January 28, 1994, the 
date of the appellant's claim for an increased rating for his 
PTSD.)  The Board considered the appellant's appeal, and on 
November 12, 1998, the Board denied the claim for an earlier 
effective date.

On July 1, 1999, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion for remand of 
the appellant's claim.  The appeal is now back before the 
Board for further disposition.

The Board notes that in September 1993, the Board had denied 
a prior claim for a rating greater than the 70 percent 
evaluation that was then in effect for generalized anxiety 
disorder with dysthymia and PTSD.  In August 1997 
correspondence, the appellant indicated that he was seeking 
an effective date of September 20, 1993, the date of that 
Board decision, as the effective date for the 100 percent 
rating for PTSD.  The appellant is not arguing that the 
September 1993 Board decision that denied an increased rating 
was clearly and unmistakably erroneous.  See Link v. West, 12 
Vet. App. 39, 45 (1998) (claim of clear and unmistakable 
error must be raised with specificity); Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993) ("to reasonably raise CUE there must be 
some degree of specificity as to what the alleged error 
is"); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. 
Cir. 1999) (recent statutory change, 38 U.S.C.A. § 5109A 
(Supp. 1999), made no change to the substantive standards 
governing cases of clear and unmistakable error).


REMAND

In its November 1998 decision, the Board previously 
determined that the appellant's claim for an effective date 
earlier than January 28, 1994, was well grounded; therefore, 
there is no further need to analyze whether this claim is 
well grounded.

It is the opinion of the Board that additional development is 
required prior to further disposition of this claim.

The determination of the effective date of an increased 
disability rating is governed by 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o) (1999).  The statute provides that 
"[t]he effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date."  See also 
38 C.F.R. § 3.400(o)(2) (1999).

The joint motion for remand that was the basis for the 
Court's July 1999 order was predicated on several bases.  
First, the joint motion for remand indicated that the Board's 
November 1998 decision lacked adequate reasons or bases.  
Second, the joint motion for remand sought readjudication on 
the basis that it was not clear if the Board's November 1998 
decision has included a review of all of the evidence of 
record.  

In Hazan v. Gober, 10 Vet. App. 511, 518 (1997), the Court 
held that 38 U.S.C.A. § 5110(b)(2), which governs the 
assignment of effective dates in increased rating claims and 
which is thus applicable here, "requires review of all the 
evidence of record (not just evidence not previously 
considered)" in order to ascertain the earliest possible 
effective date.  See Scott v. Brown, 7 Vet. App. 184, 189 
(1994) (discussing and approving Board's consideration of all 
the evidence of record for year preceding claim); Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992) (Court held that Board 
erred in not considering evidence during one-year period 
prior to increased rating claim).  Therefore, on remand, the 
RO must review and discuss all the evidence of record for the 
year preceding the appellant's January 1994 increased rating 
claim.

In addition to these grounds for remand, the Board discerns 
another issue which must be addressed by the RO before 
further disposition of the appeal.

The time during which the appellant's claim for an increased 
rating was pending is significant for purposes of this 
appeal.  The appellant first sought an increased rating for 
his service-connected PTSD in January 1994.  At that time, a 
70 percent disability rating was in effect.  In July 1996, 
the Board remanded the appellant's increased rating claim for 
further development and readjudication.  In June 1997, the RO 
awarded a 100 percent rating for PTSD, effective January 28, 
1994, the date of receipt of his increased rating claim.  In 
July 1997, the appellant disagreed with the effective date of 
the 100 percent disability rating award.  In November 1998, 
the Board denied the appellant's claim for an earlier 
effective date.  (The Court remanded the appellant's claim in 
July 1999.)

VA revised the pertinent regulatory criteria in November 
1996.  See 61 Fed. Reg. 52,695 (1996) (revisions effective 
November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  Consideration of the appellant's PTSD disability 
rating claim requires application of the regulations that are 
more favorable to the appellant.  See Baker v. West, 11 Vet. 
App. 163, 168-69 (1998); Cohen v. Brown, 10 Vet. App. 128, 
144, 152 (1997); Karnas v. Derwinski, 1. Vet. App. 308, 312-
13 (1991).  The pertinent regulatory criteria changed during 
the pendency of the appellant's original increased rating 
claim (as opposed to his earlier effective date claim).  

Since "[t]he effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date," 
38 U.S.C.A. § 5110(b)(2), the Board must apply all pertinent 
criteria.  In this case, the question is therefore whether 
the appellant is entitled to an earlier effective date for 
the 100 percent disability rating for PTSD under either the 
old or the new regulatory criteria.  It is not clear which of 
the regulatory criteria were considered in determining if it 
was factually ascertainable that the appellant's PTSD had 
increased in severity.  On remand, the RO must consider the 
appellant's earlier effective date in light of both the old 
and the new regulatory criteria governing the evaluation of 
psychiatric disabilities and must provide the appellant with 
a supplemental statement of the case setting forth all 
pertinent regulatory criteria and their applicability to his 
particular case.   

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

The RO should readjudicate the earlier 
effective date claim under both the old 
and the new regulatory criteria 
governing the evaluation of mental 
disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1995 and 1999).  
The RO must consider and discuss all of 
the evidence of record for the one-year 
period preceding the appellant's January 
1994 increased rating claim in 
evaluating his earlier effective date 
claim.
 
Upon remand, the appellant will be free to submit additional 
evidence. See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board 
notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if an effective date earlier than January 28, 1994, 
may be granted for the assignment of a 100 percent disability 
rating for the appellant's service-connected PTSD.  If the 
decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case.  The case should thereafter be 
returned to the Board for further review, as appropriate.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


